Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourte.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           March/5,2015


The Honorable Velva L. Price
Criminal District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number      03-10-00759-CR
         Trial Court Case Number:     D-l-DC-10-300501

Style:    Stephen Walker
          v. The State of Texas



Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Supplemental Clerk's Record with State's exhibits 1 and 2 (CDs).




                                                      Very truly yours,

                                                                 Pit-
                                                      Jeffrey D. Kyle, Clerk

                                                                                  DtetrictCourt


                                                               ^SK£uP«w»